PER CURIAM
Robert Rodriguez1 ("Movant") appeals from the motion court's judgment, after an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following a bench trial, of robbery in the first degree, in violation of Section 569.020 RSMo. Movant was sentenced to ten years of imprisonment in the Missouri Department of Corrections, to be served concurrently with a ten-year sentence in another case on which probation was revoked.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).

Movant's Appellate Counsel spells Movant's name as "Rodriqez," in his brief, but all court documents spell Movant's name "Rodriguez." We will use the latter spelling.